Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wyeth et al. (WO 2021108214 A1).
In regards to claim 1, Wyeth teaches a medical device comprising, a microphone configured to generate an audio signal indicative of audio captured by the microphone ( Paragraphs 54).  Wyeth further teaches one or more processors, and one or more processor-readable storage media storing instructions which when executed by the one or more processors, cause performance of determining an occurrence of an alert condition (Paragraph 55).  Thereafter, transmitting to a separate device data indicative of the occurrence of the alert condition, such as a speaker (Paragraph 59).  After transmitting the data indicative of the occurrence of the alert condition to the separate device, determining, based on the audio signal generated by the microphone, that the separate device has outputted an audible alert (speaker outputting the adequate alarm sound) (Paragraph 59).
In regards to claim 6, Wyeth teaches the instructions which, when executed by the one or more processors, further cause performance of determining a second occurrence of a second alert condition i.e. different from an expected alarm frequency(Paragraph 58).  Thereafter, transmitting, to the separate device, data indicative of the second occurrence of the second alert condition after transmitting the data indicative of the second occurrence of the second alert condition to the separate device, determining, based on a second audio signal generated by the microphone, that the separate device has not outputted a second audible alert .i.e. the output alert signal is prevented due to an error in the frequency mismatch of an expected alarm signal frequency).  The second audio signal corresponds to second audio captured by the microphone; and responsive to determining that the separate device has not outputted the second audible alert, outputting a backup alert, the alert indicative that maintenance of the medical devices is required (Paragraphs 39,43, 59).
In regards to claim 7, Wyeth teaches Wyeth outputting the backup alert comprises, determining a level of severity associated with the second alert condition; and outputting the backup alert based at least in part on the level of severity associated with the second alert condition, i.e. outputting a backup alert indicative of an error alarm signal that failed to match and expected alarm condition and as a result, outputting a backup alert indicative that the medical device requires maintenance (severity level) (Paragraphs 39, 43, 59).
In regards to claim 8, Wyeth teaches the instructions which, when executed by the one or more processors, further cause performance of, performing a test with the separate device, wherein performing the test comprises transmitting, to the separate device, a request to play a high-frequency test tone, and after transmitting the request, determining that the separate device has outputted the high-frequency test tone (Paragraphs 37, 46, 47).
In regards to claim 9, Wyeth teaches transmitting, to the separate device, the data indicative of the occurrence of the alert condition comprises: wirelessly transmitting, to the separate device, a request to output the audible alert (Paragraph 25).
In regards to claim 10, Wyeth teaches a method comprising determining by one or more processors of a medical device an occurrence of an alert condition (Paragraph 55). Thereafter, causing transmission, by the one or more processors and to a separate device, of data indicative of the occurrence of the alert condition, and after causing transmission of the data indicative of the occurrence of the alert condition to the separate device (Paragraph 59).  Wyeth also teaches determining, by the one or more processors and based on an audio signal generated by a microphone of the medical device, that the separate device has outputted an audible alert, wherein the audio signal corresponds to audio captured by the microphone (speaker outputting the adequate alarm sound) (Paragraph 59).
In regards to claim 15, Wyeth teaches the instructions which, when executed by the one or more processors, further cause performance of determining a second occurrence of a second alert condition i.e. different from an expected alarm frequency(Paragraph 58).  Thereafter, transmitting, to the separate device, data indicative of the second occurrence of the second alert condition after transmitting the data indicative of the second occurrence of the second alert condition to the separate device, determining, based on a second audio signal generated by the microphone, that the separate device has not outputted a second audible alert .i.e. the output alert signal is prevented due to an error in the frequency mismatch of an expected alarm signal frequency).  The second audio signal corresponds to second audio captured by the microphone; and responsive to determining that the separate device has not outputted the second audible alert, outputting a backup alert, the alert indicative that maintenance of the medical devices is required (Paragraphs 39,43, 59).
In regards to claim 16, Wyeth teaches causing output of the backup alert comprises determining a level of severity associated with the second alert condition and causing output of the backup alert based at least in part on the level of severity associated with the second alert condition, i.e. outputting a backup alert indicative of an error alarm signal that failed to match and expected alarm condition and as a result, outputting a backup alert indicative that the medical device requires maintenance (severity level) (Paragraphs 39, 43, 59).  
In regards to claim 17, Wyeth teaches comprising performing, by the one or more processors, a test with the separate device, wherein performing the test comprises causing transmission, by the one or more processors and to the separate device, a request to play a high-frequency test tone, and determining, by the one or more processors, that the separate device has outputted the high-frequency test tone (Paragraphs 37, 46, 47). 
In regards to claim 18, Wyeth teaches causing transmission, to the separate device, of the data indicative of the occurrence of the alert condition comprises, causing wireless transmission, by the one or more processors and to the separate device, of a request to output the audible alert (Paragraph 25).
In regards to claim 19, Wyeth teaches one or more non-transitory processor-readable storage media storing instructions which, when executed by one or more processors of a medical device, cause performance of, determining an occurrence of an alert condition (Paragraphs 54, 55).  Thereafter transmitting, to a separate device, data indicative of the occurrence of the alert condition, such as a speaker (Paragraph 59).  After transmitting the data indicative of the occurrence of the alert condition to the separate device, determining, based on an audio signal generated by a microphone, that the separate device has outputted an audible alert, wherein the audio signal corresponds to audio captured by the microphone (Paragraph 59).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 reads as “determining, based on the audio signal generated by the microphone, whether the separate device has outputted the audible alert comprises: determining, based at least in part on applying a Goertzel filter on the audio signal, that a frequency of a tone in the audio captured by the microphone matches an expected frequency.”  During the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety, specifically applying a Goertzel filter on the audio signal, that a frequency of a tone in the audio captured by the microphone matches an expected frequency related to alarms system or medical devices accordingly.  As a result the examiner acknowledges the scope of the invention as is as novel. Dependent claims 3-5 are objected for the same rationale above.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 reads as “determining, based on the audio signal generated by the microphone, that the separate device has outputted the audible alert comprises: determining, by the one or more processors and based at least in part on applying a Goertzel filter on the audio signal, that a frequency of a tone in the audio captured by the microphone matches an expected frequency.”  During the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety, specifically applying a Goertzel filter on the audio signal, that a frequency of a tone in the audio captured by the microphone matches an expected frequency related to alarms system or medical devices accordingly.  As a result the examiner acknowledges the scope of the invention as is as novel. Dependent claims 12-14 are objected for the same rationale above.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 reads as “determining, based on the audio signal generated by the microphone, that the separate device has outputted the audible alert comprises: determining, by the one or more processors and based at least in part on applying a Goertzel filter on the audio signal, that a frequency of a tone in the audio captured by the microphone matches an expected frequency.”  During the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety, specifically applying a Goertzel filter on the audio signal, that a frequency of a tone in the audio captured by the microphone matches an expected frequency related to alarms system or medical devices accordingly.  As a result the examiner acknowledges the scope of the invention as is as novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685